Citation Nr: 0507462	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-17 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain.

2.  Entitlement to service connection for bilateral foot 
pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C. (the RO).   

Procedural History

The veteran served on active duty from June 1972 until April 
1980.  

In May 1996, the RO received the veteran's claim of 
entitlement to service connection for bilateral leg and foot 
pain.  In an October 1996 rating decision the RO denied the 
veteran's claim.  The veteran disagreed with the October 1996 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 1997.

The veteran presented sworn testimony to the undersigned 
Veterans Law Judge in October 2003.  The transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

This matter was previously before the Board in July 2004.  At 
that time it was remanded for additional development, to 
include a VA examination and nexus opinion.   An examination 
was conducted in August 2004, a supplemental statement of the 
case was issued by the VA Appeals Management Center (AMC) in 
October 2004, and the case has since been returned to the 
Board.  

The Board has found that a remand is necessary prior to 
rendering a decision.  The appeal is REMANDED to the RO via 
the AMC.  VA will notify the veteran if further action is 
required on his part.

As a final initial matter, the Board observes that the AMC 
has recently sent the veteran correspondence at an address in 
Texas.  However, the veteran's address of record appears to 
be in Virginia.  The AMC should verify the veteran's address 
of record and ensure that if any documents have been 
misdirected, the veteran be provided with replacement copies 
of those documents at his address of record.  


REMAND

The veteran is seeking entitlement to service connection for 
bilateral leg and foot pain.  In substance, the veteran 
contends that the conditions of his duty either caused or 
aggravated medical conditions and created severe and chronic 
pain in his legs and feet.  For the reasons explained 
immediately below, the Board has determined that another 
Remand is in order.  

Reasons for remand

In its July 2004 Remand, the Board determined that although 
the evidence of record arguably indicated evidence of a 
current disability and in-service incurrence of disease or 
injury, the medical opinions and other competent medical 
nexus evidence then associated with the file were 
insufficient in order to resolve the appeal.  
A VA examination and nexus opinion were accordingly required.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
[where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but there was not of record 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA errs in failing to obtain such a medical nexus opinion].

Pursuant to the instructions contained in the Board's July 
2004, remand the veteran was provided a VA examination in 
August 2004.  Both review of the veteran's VA claims folder 
and the issuance of an etiology opinion were included in the 
July 2004  remand instructions.  However, and as noted by the 
veteran's representative in his January 2005 post-remand 
brief, the August 2004 examination report does not include an 
etiology opinion or clearly indicate review of the veteran's 
VA claims folder by the examiner.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
As such, the matter must be returned to VBA in order to 
obtain a nexus opinion and to ensure that the instructions of 
the prior remand have been carried out.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the examiner who 
conducted the August 2004 VA examination 
with the veteran's VA claims folder and 
ask the examiner to provide a medical 
nexus opinion as instructed by the Board 
in its July 2004 remand.  The opinion 
must include a specific determination as 
to whether any leg or foot disorder 
currently found is as likely as not 
related to any disease or injury of the 
feet noted in service or any other 
incident of service.  If the August 2004 
examiner is unavailable, appropriate 
measures should be taken to comply with 
the Board's remand instructions, 
including, if necessary, scheduling the 
veteran for an additional examination.  

2.  After the development requested above 
has been completed to the extent 
possible, VBA should again review the 
record and readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




